Sedgwick, J.,
concurring.
Our statute for some purposes regards a final receiver’s receipt of the United States government as conveying title. I understand that in this case when this deed was made, containing the covenant relied upon, all parties knew that the grantor held the final receiver’s receipt and had possession of the land. This was the title relied upon by the parties. It was presumed that the patent would follow, as it ordinarily does. The covenant in the deed, then, should *192be construed with reference to this condition, and when the government canceled the final receiver’s receipt, and the grantor was no longer able to convey title, the covenant was broken within its meaning, as understood by the parties. When a covenant of title is broken the right of action thereon accrues. It is not necessary'to cite authorities on that question. I think, therefore, the defense of the statute of limitations in this case fails.